Opinion by
Judge Pryor:
There is nothing in the record to show that the accused was in court at the time the case was called for trial, and therefore tire court properly forfeited the bond. The execution or forfeiture of the bond should not be regarded as part of the prosecution, to the extent, at least, of excluding a judge from hearing the case, to whom objections had been made applicable alone to the charge contained in the indictment. The proceeding on the bond is against different parties, and it is in effect a civil action in the name of the commonwealth, and these sureties are making no objection to the judge who tried the case. It is an independent proceeding, and forms no part of the prosecution upon which the objection to the judge was based.. In addition his failure to appear should be regarded as a waiver of his objections to the judge, and it is a matter of grave doubt as to whether a judge could have been selected in his absence. We perceive no valid objection to the summons.
Judgment affirmed.